
	
		II
		Calendar No. 558
		112th CONGRESS
		2d Session
		S. 1735
		[Report No. 112–243]
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2011
			Mr. Cochran (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			November 30, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To approve the transfer of Yellow Creek Port properties
		  in Iuka, Mississippi.
	
	
		1.Transfer of Yellow Creek Port
			 propertiesIn accordance with
			 section 4(k) of the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831c(k)),
			 Congress approves the conveyance by the Tennessee Valley Authority, on behalf
			 of the United States, to the State of Mississippi of the Yellow Creek Port
			 properties owned by the United States and in the custody of the Authority at
			 Iuka, Mississippi, as of the date of enactment of this Act.
		
	
		November 30, 2012
		Reported without amendment
	
